Case 7:19-cv-00863-EKD-JCH Document 38 Filed 08/10/20 Page 1 of 2 Pageid#: 194




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                        Roanoke Division


 TRAVIS WAYNE TOLLEY,                              )
                                                   )
                Plaintiff                          )
                                                   )
 v.                                                )   Civil Action No.: 7:19-cv-863
                                                   )
 BEN CALDWELL, et al.,                             )
                                                   )
                Defendants                         )


                            NOTICE OF APPEARANCE OF COUNSEL

        COMES NOW, Michael A. Jagels, Senior Assistant Attorney General, an attorney

 admitted to practice in this Court, and appears in this case as counsel for Virginia State Police

 Trooper Ben Caldwell, a named defendant to this action.

                                               Respectfully submitted,


                                       By:     ____________/s/_______________
                                               Michael A. Jagels
                                               Virginia Bar Number #38262
                                               Senior Assistant Attorney General
                                               Office of the Virginia Attorney General
                                               202 North Ninth Street
                                               Richmond, Virginia 23219
                                               804-225-4878
                                               804-225-3064 (f)
                                               mjagels@oag.state.va.us
Case 7:19-cv-00863-EKD-JCH Document 38 Filed 08/10/20 Page 2 of 2 Pageid#: 195




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of August, 2020, I electronically filed an

 Appearance of Counsel with the Clerk of Court using the CM/ECF System, which will notify

 counsel of record. In addition, on the 10th day of August, 2020, I will mail by United States

 Postal Service the document to the to the following pro se plaintiff and non-CM/ECF participant:


 Travis Wayne Tolley, #10646256
 Albemarle-Charlottesville Regional Jail
 160 Peregory Lane
 Charlottesville VA 22902


                                       By:     ____________/s/_______________
                                               Michael A. Jagels
                                               Senior Assistant Attorney General
                                               Virginia Bar Number 38262
                                               Office of the Virginia Attorney General
                                               202 North Ninth Street
                                               Richmond, Virginia 23219
                                               804-225-4878
                                               804-225-3064 (f)
                                               mjagels@oag.state.va.us
